Case: 17-13646   Date Filed: 06/14/2018     Page: 1 of 3


                                                           [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-13646
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 2:17-cv-14220-KAM



VALNEY A. WAUL,

                                                Petitioner - Appellant,

versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,

                                                Respondents - Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (June 14, 2018)

Before MARTIN, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 17-13646     Date Filed: 06/14/2018    Page: 2 of 3


      Valney Waul, a Florida prisoner serving a life sentence for sexual battery,

appeals pro se the district court’s dismissal, for lack of jurisdiction, of his second

28 U.S.C. § 2254 petition for writ of habeas corpus. On appeal, Waul contends

that the district court erroneously dismissed his petition because he claims that he

is actually innocent.

      We review questions of jurisdiction de novo. Williams v. Chatman, 510
F.3d 1290, 1293 (11th Cir. 2007). The Anti-terrorism and Effective Death Penalty

Act of 1996 provides that before a petitioner can file a second or successive habeas

petition in district court, regardless of the claim or claims that the petitioner seeks

to present, he must move in the appropriate court of appeals for an order

authorizing it. 28 U.S.C. § 2244(b)(3)(A). Without authorization, the district court

lacks jurisdiction to consider a second or successive habeas petition. Farris v.

United States, 333 F.3d 1211, 1216 (11th Cir. 2003). Once a court determines that

it lacks subject matter jurisdiction, it “is powerless to continue.” Univ. of S. Ala. v.

Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999).

      We have recognized that the phrase “second or successive” is not “self-

defining” and does not necessarily “refer to all habeas applications filed second or

successively in time.” Stewart v. United States, 646 F.3d 856, 859 (11th Cir.

2011). Namely, where a petitioner seeks to challenge a different judgment than

was challenged in the first § 2254 application, the application will not be deemed


                                           2
              Case: 17-13646    Date Filed: 06/14/2018   Page: 3 of 3


second or successive.     Magwood v. Patterson, 561 U.S. 320, 323-24 (2010).

Accordingly, courts must look to the judgment challenged to determine whether a

petition is second or successive. Insignares v. Sec’y, Florida Dep’t of Corr., 755
F.3d 1273, 1278 (11th Cir. 2014).

      The district court did not err because (1) Waul challenges the same

conviction and sentence as he challenged in his previous § 2254 petition, (2) his

previous § 2254 petition was decided on the merits, and (3) he has not obtained our

authorization to bring his new claim. Finally, Waul’s actual innocence claim, and

the government’s response to his claim, is not reviewable because Waul has not

obtained our permission to file a second or successive § 2254 petition.

Accordingly, we affirm.

      AFFIRMED.




                                        3